J-S54012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

RODNEY JERMAINE JOHNSON

                            Appellant                    No. 79 MDA 2014


                Appeal from the PCRA Order December 16, 2013
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006484-2008


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.                        FILED SEPTEMBER 25, 2014

        Rodney Jermaine Johnson appeals pro se from the order entered in the

York County Court of Common Pleas, dismissing his serial petition filed
                                                 1
                                                     We affirm.

        The trial court set forth the facts and procedural history of this case as

follows:

        In the early morning hours of August 10, 2008, [Johnson] went
        to the home of his estranged wife, Barbara Friday, and initiated
        a harrowing physical and sexual assault upon her, while their
        three children were in the house, that lasted several hours
        through the night and into the next morning. At the time, an

        protect Friday from [Johnson]. [Johnson] informed Friday that if
        she did not do what he wanted, that he would hurt her and their
        children, asleep upstairs.

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S54012-14


      After several incidents of sexual abuse in the living room of her
      home, [Johnson] forced Friday into the basement where he
      again forced himself on her, yelling at her, and punching her
      about the head. At some point, [Johnson] attempted to stab
      Friday in the chest, but she was able to move and the blade
      went into [her] left shoulder. Another sexual assault followed
      the stabbing, and only after Friday was able to find her ACCESS
      911-cellphone and charge its dead battery, was she finally able
      to contact police and end her ordeal; the police arrived at the
      residence around 10:00 a.m. When the police arrived, they had
      to make a forcible entry into the home because [Johnson]
      refused to allow them to enter; Friday was so desperate to get
      her children away from [Johnson] that she handed them out the
      window to the police, to safety. The police took [Johnson] into
      custody.

Trial Court Opinion, 2/19/10, at 2-3.

      Following a jury trial on May 11, 12, and 13, 2009, a jury convicted

Johnson of two counts of rape, two counts of indecent deviate sexual



aggravated assault (attempting to cause serious bodily injury), and one

count of simple assault.   The trial court sentenced Johnson on August 26,



series of post-sentence motions, which the trial court denied.

      Johnson filed a timely appeal to this Court, and we affirmed his

judgment of sentence on September 22, 2010.             Commonwealth v.

Johnson, 13 A.3d 991 (Pa. Super. 2010) (unpublished memorandum).

Johnson sought allowance of appeal in the Pennsylvania Supreme Court, but

his request was denied on March 1, 2011. Because Johnson did not file for

certiorari from the United States Supreme Court, his sentence became final

on May 30, 2011, ninety days after the deadline to seek a writ of certiorari.


                                    -2-
J-S54012-14



See 42 Pa.C.S. § 9545(b)(3) (judgment deemed final at conclusion of direct

review or at expiration of time for seeking review).

      Johnson filed the instant pro se PCRA petition, his third, on November

                                                            See 42 Pa.C.S. §

9545(b)(1) (PCRA petition must be filed within one year of date of

underlying judgment becoming final). Moreover, Johnson fails to establish

one of the cognizable exceptions to the PCRA timeliness requirements in his

petition. See 42 Pa.C.S. § 9545(b)(1) (providing three exceptions to one-

year time limit under PCRA). Accordingly, we lack jurisdiction to review the

                               See Commonwealth v. Hackett, 956 A.2d

978 (Pa. 2008) (timeliness of a PCRA petition is a jurisdictional requisite).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2014




                                     -3-